DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Welles Jr. (US 3,083,895), hereinafter Welles, in view of Willinger (US 3,524,430) and Clark (US 5,921,017).
	Regarding claim 1, Welles teaches of (Fig. 1) a portable system for aerating a fluid in a container (Col. 2 lines 24-32, portable air compressor aerates the water in a container 52) comprising:
an outlet end terminating in an air diffusion device (outlet end by air stone 50) and configured for submersion in the fluid (air stone 50 is submerged in water in container 52);
an inlet end for receiving an air flow from a source of pressurized air (inlet port 24 receives air flow from an air source of pressurized air) wherein the source is an air compressor (air compressor comprising of the cylinder 10 and piston 14);

Wells does not appear to teach wherein the air diffusion device is an air disk and an air flow regulating device to control a flow rate of air from the air compressor to and through the air diffusion end while aerating the fluid.
Willinger is in field of aeration devices and teaches of wherein the air diffusion device is an air disk (Fig. 3, Col. 2 lines 54-66, air diffuser device 24 is a diffuser disk 24c, 24d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe to incorporate the teachings of WIllinger to have the air diffusion device be an air disk in order to use a well-known diffuser to gently diffuse air in a circular shape and take up less space than an air stone.
	Clark is in the field of live bait aeration and teaches of an air flow regulating device (valves 116 a and 116b) to control a flow rate of air from the air compressor (Fig. 7 and 8, Col. 6 lines 55-67, air compressor can be connected to valve 116a and 116b, which the valves are used to control the required amount of air being transferred as stated in Col. 5 lines 29-37) to and through the air diffusion end (air is delivered through the valve 116b and conduit 120 to and through the diffusion end 124) while aerating the fluid (valve 116b aerates the fluid by allowing air to pass from the air bladders 130 through the conduit 120 and into the fluid, which Examiner notes that the valves can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wells to incorporate the teachings of Clark to incorporate an air flow regulating device to control a flow rate of air from the air compressor to and through the air diffusion end while aerating the fluid in order to control the required amount of air that is transferred from the air compressor to the air diffuser such as at a normal continuous flow rate to properly aerate the water as motivated by Clark in Col. 5 lines 29-37.

Regarding claim 3, Welles as modified teaches of the invention in claim 1, and wherein the air diffusion end comprises one or more mechanisms for diffusing the pressurized air flow received from the source of pressurized air for providing air to the fluid (Fig. 1, Col. 2 lines 24-32, air stone 50 at the air diffusion end diffuses the pressurized air flow from the air compressor to aerate the water).

Regarding claim 6, Welles as modified teaches of the invention in claim 1, and wherein (Fig. 1) the tubing (tube 48) is removably coupled to the source of pressurized air (tubing 48 is removably coupled to the inlet port 24) and wherein the outlet end is removably submerged in the fluid (outlet end with air stone 50 can be removably submerged in the fluid in container 52).



Regarding claim 9, Welles as modified teaches of the invention in claim 1, but does not appear to teach wherein a connector between air source and the inlet end comprises an air flow regulating device to control a flow rate of air from the air compressor to the air diffusion end.
Clark teaches of wherein a connector (valve 116a and 116b) between air source (Col. 6 lines 55-67, air compressor can be the air source) and the inlet end (inlet end connected to the air bladder 130 from the connectors 116a and 116b) comprises an air flow regulating device to control a flow rate of air from the air compressor to the air diffusion end (Fig. 7 and 8, Col. 6 lines 55-67, air compressor can be connected to valve 116a and 116b, which are used to control the required amount of air being transferred as stated in Col. 5 lines 29-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Welles to incorporate the teachings of Clark to have a connector between the air source and the inlet end wherein the connector comprises an air flow regulating device in order to control the required amount of air that is transferred from the air compressor to the air diffuser such as at a normal continuous flow rate to properly aerate the water as motivated by Clark in Col. 5 lines 29-37.

Regarding claim 10, Welles as modified teaches of the invention in claim 1, but does not appear to teach wherein the flow regulating device comprises a ball valve.
Clark teaches of wherein the flow regulating device comprises a ball valve (Col. 5 lines 29-37, the flow regulating devices can be a ball valve).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Welles to incorporate the teachings of Clark to have the flow regulating device to be a ball valve in order to use a well-known flow regulation device to easily and quickly adjust the water flow.

Regarding claim 11, Welles teaches (Fig. 1) of an assembly for aerating a live bait tank (Col. 2 lines 24-32, container 52 can hold minnows or any suitable form of marine life and is aerated by air stone 50) using a portable air compressor (air compressor comprising of cylinder 10 and piston 14 and is portable), the assembly comprising 
an air diffusion end (end by air stone 50) and air compressor connection end (inlet port 24), the ends separated by a length of tubing (tube 48) for providing air from the air compressor to the diffusion end (tubing provides air from the air compressor to the diffusion end) wherein the diffusion end is removably submerged in the live bait tank (diffusion end is submerged in the fluid in container 52) and the air compressor is actuated during aeration of the live bait tank (Col. 2 lines 46-52, air compressor is actuated during aeration of the live bait tank) and the air source connection end is 
Welles does not appear to teach wherein a connection between the air compressor and the length of tubing comprises one or more air flow regulating mechanisms.
	Clark teaches of wherein a connection (valve 116a and 116b) between the air compressor (Col. 6 lines 55-67, air compressor can be connected to valve 116a and 116b) and the length of tubing (conduit 120) comprises one or more air flow regulating mechanisms (Fig. 7 and 8, Col. 6 lines 55-67, air compressor can be connected to valve 116a and 116b, which are used to control the required amount of air being transferred as stated in Col. 5 lines 29-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Welles to incorporate the teachings of Clark to wherein a connection between the air compressor and the length of tubing comprises one or more air flow regulating mechanisms in order to control the required amount of air that is transferred from the air compressor to the air diffuser such as at a normal continuous flow rate to properly aerate the water as motivated by Clark in Col. 5 lines 29-37.

Regarding claim 12, Welles teaches (Fig. 1) of a method for aerating a live bait tank (Col. 2 lines 24-32, portable air compressor aerates the water in a container 52) using an air compressor as a source of air flow (air compressor comprising of the cylinder 10 and piston 14), the method comprising:

removably coupling the inlet end to the air compressor (tubing can be removed from the air compressor);
and gently aerating the water in the live bait tank with the air compressor as the source of air flow (Col. 2 lines 24-32, water in the container 52, which can hold minnows and any suitable form of marine life, is gently aerated with the air stone 50 with the air compressor as the source of air flow) and while the air compressor is actuated (Col. 2 lines 46-52, air compressor is actuated during aeration of the live bait tank).
Welles does not appear to teach of regulating the flow of air from the air compressor to the outlet end with a ball valve provided in the length of tubing between the air compressor and the outlet end.
Clark teaches of regulating the flow of air from the compressor to the outlet end (Fig. 7 and 8, Col. 6 lines 55-67, air compressor can be connected to valve 116a, which are used to control the required amount of air being transferred as stated in Col. 5 lines 29-37, to the outlet end of the conduit 120) with a ball valve provided in the length of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Welles to incorporate the teachings of Clark to regulate the flow of air from the compressor to the outlet end with a ball valve in the length of tubing between the air compressor and the outlet end in order to use a well-known flow regulation device to easily and quickly adjust the air flow along the tubing and to control the flow rate of air for proper aeration as motivated by Clark in Col. 5 lines 29-37.

Regarding claim 13, Welles teaches of wherein the outlet end comprises an air diffusion device that is an air stone (Fig. 1, air stone 50).

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Clark does not teach of an air flow regulating device to control a flow rate of air from the air compressor to the air diffusion end because Clark uses an air bladder to provide aeration after it has been inflated by an air compressor and the air compressor is removed. The Examiner respectfully disagrees. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Z.T./           Examiner, Art Unit 3647           


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647